Citation Nr: 0911138	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  04-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the left leg.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney 


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from October 1962 to 
September 1964.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania. 

In a June 2006 decision, the Board denied the Veteran's claim 
for increased ratings for his service-connected varicose 
veins of the right and left legs.  The Veteran appealed the 
Board's June 2006 decision to the United States Court of 
Appeals for Veterans Claims (Court).  In that litigation, a 
Joint Motion for Remand was filed by the VA General Counsel 
and the appellant, averring that remand was required to 
enable the Board to discuss the applicability of 38 C.F.R. § 
3.321(b) (2008) to the Veteran's case.  In an Order of 
January 2008, the Court vacated the Board's decision and 
remanded the matter, pursuant to the joint motion. 

In June 2008, the Board remanded these matters to the RO for 
additional notification and development.  After completing 
the requested actions, the RO continued the denial of the 
claims for higher ratings for varicose veins of the right and 
the left leg (as reflected in a January 2009 supplemental 
statement of the case (SSOC)) and returned these matters to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

2.  The evidence reflects that the Veteran's service-
connected varicose veins of the right leg are manifested by 
complaints of swelling and pain with objective medical 
findings of moderate varicosities, without evidence of 
eczema, edema, or ulceration.

3.  The evidence reflects that the Veteran's service-
connected varicose veins of the left leg are manifested by 
complaints of swelling and pain with objective medical 
findings of severe varicosities, stasis dermatitis and 
thrombus noted in the varicose vein in the left thigh, 
without evidence of eczema, edema, or ulceration.

4.  The medical evidence reflects that the Veteran's varicose 
veins of the right and left legs do not markedly interfere 
with employment or otherwise present such unusual findings as 
to render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met on a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7120 (2008).

2. The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg have not been met on a 
schedular or extraschedular basis.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 
7120 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 and Supp. 2008)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In addition, the Board is aware of the Court's 
recent decision in Vazquez-Flores v. Peake, 22 Vet .App. 37 
(2008), applicable to claims for increased ratings. 
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this case, a January 2003 pre-rating letter, notice was 
provided to the Veteran regarding what information and 
evidence must be submitted by the Veteran, what information 
and evidence would be obtained by VA, and the need for the 
Veteran to advise VA of and to submit any further evidence 
that is relevant to the claim.  The September 2003 SOC and 
July 2004 SSOC set forth the criteria for higher ratings for 
the Veteran's varicose veins (which suffices for 
Dingess/Hartman).  In addition, a September 2008 post-rating 
letter provided the Veteran with notice regarding what 
information and evidence was needed to substantiate a claim 
for an increased rating and informed him of how disability 
ratings and effective dates are assigned, as well as the type 
of evidence that impacts those determinations, pursuant to 
Dingess/Hartman.  A January 2009 post-rating letter provided 
the Veteran with information consistent with the decision in 
Vazquez-Flores.  These letters also informed the Veteran that 
he should provide the RO with any evidence or information 
that he may have pertaining to his claims (consistent with 
Pelegrini and the version of 38 C.F.R. § 3.159 then in 
effect).  

Following the issuance of each notice described above, and 
opportunity for the Veteran to respond, the RO readjudicated 
the claims (as reflected in the January 2009 SSOC).  Hence, 
while some of the notice post-dates the rating decision on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of this later notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's VA medical records, SSA records, and the reports of 
VA examinations conducted in February 2003 and September 2008 
along with a December 2008 addendum.  Also of record are 
various written statements provided by the Veteran, and by 
his attorney, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

Finally, at the time the case was previously before the Court 
there were no complaints or findings about notice or 
development.  Guidance provided since that decision has been 
satisfied as noted above.



II.  Analysis

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular DC, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise,  
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.
 
The Veteran's service-connected varicose veins of the left 
and right legs are separately evaluated as 20 percent 
disabling under the provisions of 38 C.F.R. § 4.104,  
Diagnostic Code 7120.

Under Diagnostic Code 7120, a 20 percent rating is warranted 
for varicose veins manifested by persistent edema, 
incompletely relieved by elevation of the  extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent  
ulceration.  A 60 percent rating warrants persistent edema or  
subcutaneous induration, stasis pigmentation or eczema, and  
persistent ulceration.  A 100 percent rating requires massive  
board-like edema with constant pain at rest. 

The assigned ratings are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be evaluated separately and combined (under 
38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.

August 2000 VA medical records describe a healed stasis ulcer 
of the left leg.  A November 2000 VA examination report 
describes bilateral varicose veins of the long saphenous with 
no ulcers, gangrene or pain at rest, and notes an ulcer of 
the left leg that healed 15 years earlier.  The Veteran 
complained of leg swelling after long standing or sitting, 
that was relieved by lying down with legs elevated.  In a 
November 2000 rating decision, the RO assigned separate 20 
percent disability ratings for the Veteran's service-
connected varicose veins of the right and left legs. This was 
due, at least in part, to a change in criteria that permitted 
separate ratings for each leg.

According to a January 2001 award letter, the Social Security 
Administration (SSA) found the Veteran to be totally disabled 
and eligible for benefits.  SSA records, received by the RO 
in June 2004, show that the Veteran was considered unable to 
work since May 2000, due to diabetes mellitus and essential 
hypertension.  A November 2000 medical evaluation performed 
for SSA by V.B., M.D., notes bilateral varicosities in the 
lower extremities that were very easily visualized to the 
ankles and were bulging and painful.  There was one area on 
the left leg that had skin changes secondary to peripheral 
venous insufficiency and an old ulceration that was healed at 
that time, with no drainage.  Dorsalis pedis and posterior 
arteries were present and equal, bilaterally.  Diagnoses 
included peripheral venous insufficiency with varicosities 
into both lower extremities.  A December 2000 SSA physical 
assessment report describes varicosities of both lower 
extremities and the Veteran's complaints of pain in his legs 
if he stood for more than one hour.

In December 2002, the Veteran submitted a letter that the RO 
accepted as a claim for increased ratings for his service-
connected varicose veins of the right and of the left leg.

In February 2003, the Veteran underwent VA examination by a 
thoracic and vascular surgeon.  According to the examination 
report, the Veteran complained of bulging lower extremity 
veins and had a history of varicose veins for forty years. On 
examination of the Veteran's lower extremities, it was noted 
that he had severe varicose veins in both legs.  A duplex 
scan of the lower extremities did not reveal any deep vein 
thrombosis or incompetent deep vein valve; and the VA 
examiner noted some thrombosis varicose vein in "[the] 
thigh".  (The radiology report of the duplex scan notes a 
varicose vein in the left thigh contained thrombus).  There 
was no stasis dermatitis, ulceration, edema, or ulcer, and no 
gangrene of the feet, and no pain at rest.  There were good 
arterial pulses in the lower extremities.  Results of an 
upper or lower arterial Doppler study revealed an ankle 
brachial index (ABI) of 1.11 on the right leg and 0.92 ("PT"-
posterior tibial) and 0.97 ("DP"-dorsalis pedis pulse) on the 
left leg (abnormal TBI was 0.61).  The clinical impression of 
the Doppler study was mild stenosis of the left posterior 
tibial artery, described as a minor abnormality.  The VA 
examiner diagnosed moderate to severe varicose veins in both 
legs with no stasis dermatitis.

In signed statements received in March and September 2003, 
the Veteran indicated that his service-connected varicose 
veins hindered his ability to work.  He said his disabilities 
caused him to fail physical examinations that prevented his 
being hired, including for a position at Toby Hanna Army 
Depot in Pennsylvania.  He described leg and ankle swelling 
and said after driving a truck for several hours, he had 
difficulty with leg stiffness.

VA outpatient treatment records dated from March 2001 to 
September 2008 reflect negative findings for edema, clubbing, 
cyanosis, calf tenderness, pain or swelling.  His skin was 
atraumatic/normocephalic.  Peripheral pulses were present. VA 
podiatry records note that the Veteran has diabetic foot 
ulcers.  An April 2005 record revealed that the Veteran had 
varicose veins with stasis dermatisis over the legs.  When 
seen in January 2007, examination of the lower extremities 
revealed no edema, clubbing, or cyanosis.  The peripheral 
pulses were present.  Bilateral varicose veins with no calf 
tenderness were observed.  The condition was described as 
stable.  A March 2008 VA orthotics record reflects that the 
Veteran was issued compression stockings for his varicose 
veins.  

A November 2008 VA examination report reveals that the 
Veteran reported he had no leg pain or swelling, edema or 
ulceration per se, but he had a persistent skin lesion-
pigmentation on his left lower extremity.  He also had 
chronic prominent varicose veins. The Veteran has not had 
hospitalization or surgery, vascular trauma, vascular 
neoplasm, a history of aneurysm, arteriosclerosis obliterans 
or thromboangiitis obliterans, or arteriovenous fistula.  The 
Veteran was found to have varicose veins located on his left 
and right upper legs and left and right lower legs.   Skin 
discoloration was present and persistent.  He had no pain, no 
other symptoms after prolonged walking or standing and no 
ulceration present.  The Veteran stated that elevating his 
leg has no effect on his varicose veins.  He wears knees 
highs, which kept his varicose veins stable.  He had no edema 
and no ulcerations present.  He had a four inch by three inch 
stasis dermatitis area on his left lower extremity.  It was 
also noted that he had a large amount of varicose veins up 
his entire left leg.  His right lower extremity exhibited no 
status pigmentation.  He had moderate varicose veins up the 
entire right leg.  An ultrasound study showed no evidence of 
deep venous thrombus at the varicose veins.  Non-occlusive 
superficial venous thrombus was indicated at the left greater 
saphenous vein and left thigh and calf varicose veins.  The 
diagnosis was varicose vein and superficial venous 
thrombosis.  The effects of the Veteran's varicose veins on 
his daily activities were moderate.  

It was noted that the appellant was retired.  He reportedly 
had retired in 2002 as being eligible by age or duration of 
work.  The varicose veins were not shown to cause any 
impairment in daily self care activities.

In December 2008, the VA examiner who performed the November 
2008 VA examination provided an addendum to his report.  He 
opined that the Veteran's right and left leg varicose veins 
had a moderate impact on the Veteran's ability to work.  He 
opined that the Veteran should avoid any work that would 
require prolonged standing due to his varicose veins as well 
as any work that would require close physical contact with 
others because he gets recurrent open sores on his legs from 
his varicose veins.  

After careful consideration of the competent and probative 
evidence in light of the above cited criteria, the Board 
finds that higher ratings for the Veteran's varicose veins of 
the right and left legs is not warranted on a schedular or 
extraschedular.  

As indicated above, the next higher rating of 40 percent 
under Diagnostic Code 7120 requires persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration. 

While the Board notes that there is evidence of status 
pigmentation of each of the Veteran's legs, as noted in an 
April 2005 VA treatment record, and most recently in a 
September 2008 VA examination report, which found status 
pigmentation of only the left leg, the medical evidence fails 
to demonstrate findings of edema.  The February 2003, January 
2007, and November 2008, VA medical reports are negative for 
edema and ulceration with findings of no pain.  Even though 
the Veteran indicated in a March 2003 letter that he 
experiences consistent swelling of both legs due to his 
service-connected varicose veins, VA outpatient records dated 
from March 2001 to September 2008 are also negative for 
evidence of persistent edema or swelling of either leg.  
Thus, even if the Board were to assume that the Veteran 
experiences stasis pigmentation of both legs (based on the 
above medical evidence), in the absence of evidence of 
persistent edema, the requirements for a 40 percent rating 
still would not be met. 

Hence, the Board must conclude that the criteria for the 
assignment of a rating in excess of 20 percent rating under 
Diagnostic Code 7120 for varicose veins of either the right 
or left leg have not been met.  It logically follows that the 
criteria for the  assignment of any higher rating under that 
diagnostic code  (i.e., a 40 percent, 60 percent or 100 
percent rating) likewise have not been met. 

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2008); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the Veteran 
was hospitalized for his service-connected varicose veins of 
the right and left legs.  There is no objective evidence 
revealing that his conditions caused marked interference with 
employment, e.g., employers' statements or sick leave 
records, beyond that already contemplated by the schedular 
rating criteria.  

The Board notes that the Veteran has indicated that he could 
not perform his duties as a truck driver and had difficulty 
obtaining employment as a result of his varicose veins 
disabilities.  Again no evidence from the prospective 
employer is included.  Moreover, the VA examiner opined in 
his December 2008 addendum that the Veteran's right and left 
leg varicose veins had a moderate impact on the Veteran's 
ability to work.  Further, while he opined that the Veteran 
should avoid any work that would require prolonged standing 
due to his varicose veins as well as any work that would 
require close physical contact with others, the VA examiner 
did not find that the Veteran's service-connected varicose 
veins disabilities markedly interfered with all forms of 
employment, to include sedentary work.  Additionally, it has 
been indicated that the appellant retired due to time on duty 
or age in 2002.  It is not shown that he retired due to 
disability, specifically the varicose veins. 

Hence, the Veteran's assertions, when considered in light of 
the VA examiner's opinions, are consistent with the level of 
interference with employment contemplated in the current 20 
percent schedular rating.  In the absence of evidence of any 
of the factors outlined above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996). 

For all the foregoing reasons, there is no basis for staged 
rating, pursuant to Hart, and the claims for ratings in 
excess of 20 percent, each, for varicose veins of the right 
and left legs must be denied.  In reaching this decision, the 
Board has  considered the applicability of the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against each claim, the doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A rating in excess of 20 percent for varicose veins of the 
right leg is denied on a schedular or extraschedular basis.

A rating in excess of 20 percent for varicose veins of the 
left leg is denied on a schedular or extraschedular basis.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


